Case 2:19-cv-10404-MWF-KS Document 12 Filed 03/13/20 Page 1 of 2 Page ID #:48


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                                                                            JS-6
                            CIVIL MINUTES—GENERAL

Case No. CV 19-10404-MWF (KSx)                      Date: March 13, 2020
Title:   Kenneth Davidson v. Rashuan Development, LLC, et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER DISMISSING ACTION WITHOUT
                           PREJUDICE

      On December 9, 2019, Plaintiff Kenneth Davidson commenced this action
against Defendants Rashuan Development, LLC and Daryush Marzban. (Complaint
(Docket No. 1)). Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff must have
served the Complaint by March 9, 2020.

      On February 19, 2020, the Court issued an Order directing Plaintiff to show
cause (“OSC”), by no later than March 9, 2020, why the action should not be
dismissed for lack of prosecution. (Docket No. 11). The Court indicated than any
request for an extension of time to effect service would “only be granted upon a
showing of good cause, including, but not limited to, the date service was tendered to a
process server and the date service was first attempted by the process server.” (Id. at
1).

      As of March 12, 2020, Plaintiff has not responded to the OSC.

       It is well-established that a district court has authority to dismiss a plaintiff’s
action due to her failure to prosecute and/or to comply with court orders. See Fed. R.
Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629–30 (1962) (noting that
district court’s authority to dismiss for lack of prosecution is necessary to prevent
undue delays in the disposition of pending cases and avoid congestion in district court
calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (stating that district
court may dismiss action for failure to comply with any order of the court).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-10404-MWF-KS Document 12 Filed 03/13/20 Page 2 of 2 Page ID #:49


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-10404-MWF (KSx)                      Date: March 13, 2020
Title:   Kenneth Davidson v. Rashuan Development, LLC, et al.
       Before ordering dismissal, the Court must consider five factors: (1) the public’s
interest in expeditious resolution of litigation; (2) the Court’s need to manage its
docket; (3) the risk of prejudice to Defendant; (4) the public policy favoring the
disposition of cases on their merits; and (5) the availability of less drastic sanctions.
See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to prosecute); Ferdik, 963
F.2d at 1260–61 (failure to comply with court orders).

      Taking all of these factors into account, dismissal for lack of prosecution is
warranted. Plaintiff was specifically warned that failure to timely file a Proof of
Service, or request an extension of time to do so, would result in the dismissal of this
action on March 10, 2020. (OSC, p. 1).

      Accordingly, the action is DISMISSED without prejudice.

        This Order shall constitute notice of entry of judgment pursuant to Federal Rule
of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
treat this Order, and its entry on the docket, as an entry of judgment.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
